Citation Nr: 1807574	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to June 2010.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cheyenne, Wyoming.

The Veteran appeared at a December 2014 hearing before the Board by videoconference.  A transcript of that hearing is of record.


FINDING OF FACT

The weight of the competent evidence of record shows that the Veteran has been diagnosed with PTSD under the relevant criteria due to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f), 4.125(a) (2017).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).
The Veteran reported exposure to firefights, improvised explosive devices, mortar attacks, and rocket attacks during service.  The Veteran reported directly witnessing a soldier get killed and a boy who was severely burned.  The Veteran contends that his disturbed mood, irritability, avoidance of activities, impaired sleep, and disturbing recollections are symptoms of PTSD caused by combat service.

The Veteran's spouse reported witnessing the Veteran have multiple flashbacks, to include one flashback where the Veteran barricaded himself inside their home.

Service records show the Veteran was awarded the Combat Infantry Badge and Afghanistan Campaign Medal for service in Afghanistan.

A January 2013 VA examiner noted the Veteran experienced events in-service which caused a response involving intense fear, helplessness, or horror which causes irritability, difficulty sleeping, heightened caution, and avoidance of crowds.  However, the examining doctor noted that the traumatic events were not persistently re-experienced, and there was no persistent avoidance of stimuli associated with the traumatic events.

A July 2013 mental health note showed reported anger and irritability, self-medication through alcohol, insomnia and nightmares, and depressive symptoms with suicidal thoughts.  The examining Licensed Clinical Social Worker provided an assessment of PTSD, as caused by service.

In April 2014 a VA psychologist opined the Veteran met the full criteria for PTSD as a result of service.  The doctor noted that reported combat experiences were consistent with previous reports, and fulfilled the DSM-V's Criterion A for a PTSD diagnosis.  The doctor noted that daily recollections of those that died in combat, and a recurring auditory hallucination fulfilled Criterion B.  The doctor noted that avoidance of war films and discussions of combat experiences, not watching the news, and no longer camping are avoidances of stimuli associated with combat service, and fulfilled Criterion C.  The doctor noted that poor sleep, irritability, exaggerated startle response, and hypervigilance cause mood alterations and avoidance of activities, and fulfilled Criterions D and E.  The doctor opined the symptoms have persisted for years, and cause significant occupational and social impairment.

The Board finds that the evidence supports a finding that the claimed in-service stressors occurred.  Additionally, the Board finds that the preponderance of competent medical evidence shows a diagnosis of PTSD and a casual relation between PTSD and combat service.

Accordingly, the Board finds that the preponderance of the evidence supports the claim, and thus entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress disorder (PTSD) is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


